Appellant was convicted of theft, his punishment being assessed at two years confinement in the penitentiary.
One of the grounds of the motion for new trial is the alleged misconduct of the jury in discussing the failure of the defendant to testify. There is a statement of facts in regard to the matter, but it was filed long after the adjournment of court, and for that reason can not be considered. The other matters are of no serious import and need not be discussed.
The judgment is affirmed.
Affirmed.